UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 4, 2015 MONOLITHIC POWER SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 000-51026 77-0466789 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 79 Great Oaks Boulevard, San Jose, CA 95119 (Address of principal executive offices) (Zip Code) (408) 826-0600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On February 4, 2015, Monolithic Power Systems, Inc. (“MPS”) issued a press release regarding its financial results for the quarter and year ended December 31, 2014. A copy of the press release is attached hereto as Exhibit 99.1. The information under this Item2.02 of this Current Report on Form 8-K and the exhibit attached hereto are being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “1934 Act”), nor shall they be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the 1934 Act or the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press release issued on February 4, 2015, announcing the financial results for the quarterand year ended December 31, 2014. Index to Exhibits Exhibit Description Press release issued on February 4, 2015, announcing the financial results for the quarterand year ended December 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 4, 2015 By: /s/Meera Rao Meera Rao Chief Financial Officer (Principal Financial and Accounting Officer and Duly Authorized Officer)
